


116 HR 8014 IH: Victory Bonds Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8014
IN THE HOUSE OF REPRESENTATIVES

August 11, 2020
Mr. Larson of Connecticut (for himself, Mr. Kelly of Pennsylvania, Mr. Courtney, Mr. Ryan, Mr. Michael F. Doyle of Pennsylvania, Mr. Suozzi, Ms. Sánchez, Ms. Judy Chu of California, Mr. Lynch, Ms. Kaptur, Mr. Khanna, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize the issuance of United States Victory Bonds to aid in the funding of public health operations and small business assistance during the coronavirus pandemic, and for other purposes.


1.Short titleThis Act may be cited as the Victory Bonds Act of 2020. 2.PurposeThe purpose of this Act is to authorize the issuance of United States Victory Bonds to aid in the funding of public health operations and small business assistance during the coronavirus pandemic.
3.Authorization for the issuance of United States Victory Bonds
(a)In generalSection 3102 of title 31, United States Code, is amended by adding at the end the following:  (f)Issuance of United States Victory Bonds (1)In generalThe Secretary is authorized to issue bonds under this section, to be known as United States Victory Bonds, to aid in the funding of public health operations and small business assistance during the coronavirus pandemic.
(2)FormThe bonds authorized by paragraph (1) shall be in such form and denominations, and shall be subject to such terms and conditions of issue, conversion, redemption, maturation, payment, and rate of interest as the Secretary may prescribe. Such terms and conditions shall ensure that the people of the United States have as nearly as possible an equal opportunity to participate in subscribing to the offered bonds, including by purchase from personal residences and in accessible denominations.. (b)Availability of fundsAmounts received into the Treasury from the sale of United States Victory Bonds under section 3102(f) of title 31, United States Code, shall be available without further appropriation for—
(1)the public health response to the coronavirus, including testing, treatment, tracing, and vaccine development; (2)small business assistance for businesses impacted by the coronavirus; and
(3)following the conclusion of the pandemic, for future pandemic response preparations.  